
	
		I
		112th CONGRESS
		2d Session
		H. R. 4182
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Gohmert (for
			 himself, Mr. Barton of Texas,
			 Mrs. Hartzler,
			 Mr. Pitts,
			 Mrs. Bachmann,
			 Mrs. Schmidt,
			 Mr. Stutzman,
			 Mr. Woodall,
			 Mr. Chabot,
			 Mr. Fleming,
			 Mr. Culberson,
			 Mr. Scalise,
			 Mr. Roe of Tennessee,
			 Mr. Fleischmann,
			 Mr. Hunter,
			 Mr. Forbes,
			 Mr. Franks of Arizona,
			 Mr. Harris,
			 Mr. Campbell,
			 Mr. Huelskamp,
			 Mr. Nunnelee,
			 Mr. Flores,
			 Mr. Brady of Texas,
			 Mr. Ribble,
			 Mrs. Lummis,
			 Mr. Lankford,
			 Mr. Neugebauer, and
			 Mr. Cole) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To direct the Architect of the Capitol to acquire and
		  place a historical plaque to be permanently displayed in National Statuary Hall
		  recognizing the seven decades of Christian church services being held in the
		  Capitol from 1800 to 1868, which included attendees James Madison and Thomas
		  Jefferson.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Hope for Uniform
			 Recognition of Christian Heritage (CHURCH) Act of
			 2012.
		2.Acquisition and
			 Display of Historical Plaque Recognizing the Seven Decades of Christian Church
			 Services Being Held in the Capitol
			(a)AcquisitionThe Architect of the Capitol shall enter
			 into an agreement with a private entity for the design and fabrication of a
			 historical plaque to be permanently displayed in National Statuary Hall
			 recognizing the seven decades of Christian church services being held in the
			 Capitol from 1800 to 1868.
			(b)DesignThe
			 plaque designed and fabricated pursuant to the agreement entered into under
			 subsection (a) shall be of such size and design as may be provided under the
			 terms of the agreement, except that the plaque shall contain the following
			 statement:
				
					The first Christian church services in the
				Capitol were held when the Government moved to Washington in the fall of 1800.
				They were conducted in the Hall of the House in the north wing of the building.
				In 1801, the House moved the church services to temporary quarters in the south
				wing, called the Oven, which it vacated in 1804, returning
				services to the north wing for 3 years. During church services, the Speaker’s
				podium was used as the preacher’s pulpit.
					Within a year
				of his inauguration, President Thomas Jefferson began attending church services
				in the Chamber of the House of Representatives. Throughout his administration
				(1801–1809), Thomas Jefferson permitted and encouraged church services in
				executive branch buildings. Sermons regarding the Old and New Testaments of the
				Bible were even conducted in the Supreme Court chambers while the judicial
				branch was located in the old north wing of the Capitol.
					The term
				separation of church and state, not found in the Constitution, was
				rather first used by Thomas Jefferson in a letter to the Danbury Baptists.
				Though Jefferson saw no problem with having nondenominational Christian
				services in government buildings, he affirmed that the Government should not
				choose an official Christian denomination. The worship services in the
				Government-owned House Chamber—a practice that continued until after the Civil
				War—were acceptable to Jefferson because they were nondiscriminatory and
				voluntary.
					President James Madison, the recognized
				author of the Constitution, followed Jefferson's example. In keeping with
				Madison’s understanding of the first amendment, church services were permitted
				in the halls of State on Sundays during his administration (1809–1817).
				However, unlike Jefferson, who rode on horseback to attend church in the
				Capitol, Madison traveled in a coach pulled by four horses. The services were
				interrupted in 1814 after the interior was burned by the British and had to be
				repaired.
					Preachers of every Christian denomination
				preached Christian doctrine in this Chamber. On January 8, 1826, Bishop John
				England (1786–1842) of Charleston, South Carolina, became the first Catholic
				clergyman to preach in the House of Representatives. The first woman to preach
				before the House, and likely the first woman to speak officially in Congress
				under any circumstances, was the English evangelist, Dorothy Ripley
				(1767–1832), who conducted a service on January 12, 1806.
					.
			(c)Presentation
			 CeremonyThe Architect of the
			 Capitol is authorized to use National Statuary Hall for a presentation ceremony
			 for the plaque on a date determined by the Architect. The Architect of the
			 Capitol and the Capitol Police Board shall take such action as may be necessary
			 with respect to physical preparations and security for the ceremony.
			(d)DisplayUpon receiving the plaque designed and
			 fabricated pursuant to the agreement entered into under this section, the
			 Architect of the Capitol shall display the plaque permanently in a place of
			 prominence in National Statuary Hall.
			3.Use of existing
			 fundsAny amounts obligated or
			 expended by the Architect of the Capitol to carry out this Act shall be derived
			 from funds available to the Architect as of the date of the enactment of this
			 Act.
		
